UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 6, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 001-16797 ADVANCE AUTO PARTS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 54-2049910 (I.R.S. Employer IdentificationNo.) 5008 Airport Road, Roanoke, Virginia 24012 (Address of Principal Executive Offices) (Zip Code) (540) 362-4911 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report). Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.Large accelerated filer x Accelerated filer p Non-accelerated filer p Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes p No x As of November 12, 2007, the registrant had outstanding 100,149,491 shares of Common Stock, par value $0.0001 per share (the only class of common stock of the registrant outstanding). Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements of Advance Auto Parts, Inc. and Subsidiaries (unaudited): Condensed Consolidated Balance Sheets as of October 6, 2007 andDecember 30, 2006 1 Condensed Consolidated Statements of Operations for the Twelve and Forty-Week Periods Ended October 6, 2007 and October 7, 2006 2 Condensed Consolidated Statements of Cash Flows for theForty-Week Periods Ended October 6, 2007 and October 7, 2006 3 Notes to the Condensed Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition andResults of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 6. Exhibits 29 SIGNATURE S-1 i PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OF ADVANCE AUTO PARTS, INC. AND SUBSIDIARIES Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Balance Sheets October6, 2007 and December 30, 2006 (in thousands, except per share data) (unaudited) October 6, December 30, Assets 2007 2006 Current assets: Cash and cash equivalents $ 14,836 $ 11,128 Receivables, net 76,982 97,046 Inventories, net 1,540,666 1,463,340 Other current assets 43,805 40,459 Total current assets 1,676,289 1,611,973 Property and equipment, net of accumulated depreciation of $736,489 and $670,571 1,016,712 994,977 Assets held for sale 2,390 1,548 Goodwill 33,718 33,718 Intangible assets, net 27,095 27,926 Other assets, net 10,362 12,539 $ 2,766,566 $ 2,682,681 Liabilities and Stockholders' Equity Current liabilities: Bank overdrafts $ 349 $ 34,206 Current portion of long-term debt 661 67 Financed vendor accounts payable 153,324 127,543 Accounts payable 708,095 651,587 Accrued expenses 304,810 252,975 Other current liabilities 40,121 47,042 Total current liabilities 1,207,360 1,113,420 Long-term debt 433,774 477,173 Other long-term liabilities 60,042 61,234 Commitments and contingencies Stockholders' equity: Preferred stock, nonvoting, $0.0001 par value, 10,000 shares authorized; no shares issued or outstanding - - Common stock, voting, $0.0001 par value, 200,000 shares authorized; 100,927 shares issued and outstanding in 2007 and 105,351 issued and outstanding in 2006 10 11 Additional paid-in capital 267,396 414,153 Accumulated other comprehensive income 2,308 3,472 Retained earnings 795,676 613,218 Total stockholders' equity 1,065,390 1,030,854 $ 2,766,566 $ 2,682,681 The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 1 Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Twelve and Forty Week Periods Ended October6, 2007 and October 7, 2006 (in thousands, except per share data) (unaudited) Twelve Week Periods Ended Forty Week Periods Ended October 6, October 7, October 6, October 7, 2007 2006 2007 2006 Net sales $ 1,158,043 $ 1,099,486 $ 3,796,022 $ 3,600,353 Cost of sales, including purchasing and warehousing costs 602,930 569,280 1,968,645 1,877,620 Gross profit 555,113 530,206 1,827,377 1,722,733 Selling, general and administrative expenses 454,734 427,685 1,474,495 1,383,468 Operating income 100,379 102,521 352,882 339,265 Other, net: Interest expense (7,968 ) (9,232 ) (26,634 ) (28,147 ) Gain on extinguishment of debt, net - 986 - 986 Other income, net 353 154 1,203 753 Total other, net (7,615 ) (8,092 ) (25,431 ) (26,408 ) Income before provision for income taxes 92,764 94,429 327,451 312,857 Provision for income taxes 33,724 35,482 123,886 116,893 Net income $ 59,040 $ 58,947 $ 203,565 $ 195,964 Basic earnings per share $ 0.58 $ 0.56 $ 1.94 $ 1.84 Diluted earnings per share $ 0.57 $ 0.56 $ 1.92 $ 1.82 Average common shares outstanding 102,546 105,112 104,987 106,380 Dilutive effect of share-based compensation 635 939 866 1,175 Average common shares outstanding - assuming dilution 103,181 106,051 105,853 107,555 The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 2 Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Forty Week Periods Ended October6, 2007 and October 7, 2006 (in thousands) (unaudited) Forty Week Periods Ended October 6, October 7, 2007 2006 Cash flows from operating activities: Net income $ 203,565 $ 195,964 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 113,404 104,156 Amortization of deferred debt issuance costs 173 482 Share-based compensation 14,318 14,473 Loss on disposal of property and equipment, net 9,074 1,520 Benefit for deferred income taxes (21,141 ) (2,332 ) Excess tax benefit from share-based compensation (11,133 ) (4,398 ) Loss on extinguishment of debt - 1,887 Net decrease (increase) in: Receivables, net 14,317 10,995 Inventories, net (77,326 ) (90,966 ) Other assets (985 ) 9,031 Net increase (decrease) in: Accounts payable 56,508 40,472 Accrued expenses 71,708 17,056 Other liabilities 5,296 (1,337 ) Net cash provided by operating activities 377,778 297,003 Cash flows from investing activities: Purchases of property and equipment (146,520 ) (200,784 ) Insurance proceeds related to damaged property 6,636 - Business acquisitions, net of cash acquired - (12,500 ) Proceeds from sales of property and equipment 1,761 8,726 Net cash used in investing activities (138,123 ) (204,558 ) Cash flows from financing activities: Decrease in bank overdrafts (33,857 ) (13,481 ) Increase in financed vendor accounts payable 25,781 21,385 Early extinguishment of debt - (433,775 ) Dividends paid (25,152 ) (19,153 ) Net borrowings (payments) on note payable 4,395 (49 ) Borrowings under credit facilities 258,100 580,575 Payments on credit facilities (305,300 ) (134,625 ) Payment of debt related costs - (1,078 ) Proceeds from the issuance of common stock, primarily exercise of stock options 39,711 14,100 Excess tax benefit from share-based compensation 11,133 4,398 Repurchase of common stock (211,225 ) (137,560 ) Other 467 22 Net cash used in financing activities (235,947 ) (119,241 ) Net increase (decrease) in cash and cash equivalents 3,708 (26,796 ) Cash and cash equivalents, beginning of period 11,128 40,783 Cash and cash equivalents, end of period $ 14,836 $ 13,987 The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 3 Advance Auto Parts, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows - (Continued) For the Forty Week Periods Ended October6, 2007 and October 7, 2006 (in thousands) (unaudited) Forty Week Periods Ended October 6, October 7, 2007 2006 Supplemental cash flow information: Interest paid $ 23,523 $ 23,415 Income tax payments, net 123,156 101,322 Non-cash transactions: Accrued purchases of property and equipment 24,107 31,958 Retirement of common stock 211,225 192,339 Reclassification of other comprehensive income (1,164 ) (2,428 ) Adoption of FIN No. 48, net of tax 2,275 - The accompanying notes to the condensed consolidated financial statements are an integral part of these statements. 4 Advance Auto Parts, Inc. and Subsidiaries Notes to the Condensed Consolidated Financial Statements For the Twelve and Forty Week Periods Ended October6, 2007 and October 7, 2006 (in thousands, except per share data) (unaudited) 1. Basis of Presentation: The accompanying condensed consolidated financial statements include the accounts of Advance Auto Parts, Inc. and its wholly owned subsidiaries, or the Company.All significant intercompany balances and transactions have been eliminated in consolidation. The condensed consolidated balance sheets as of October 6, 2007 and December 30, 2006, the condensed consolidated statements of operations for the twelve and forty-week periods ended October 6, 2007 and October 7, 2006, and the condensed consolidated statements of cash flows for the forty-week periods ended October 6, 2007 and October 7, 2006, have been prepared by the Company.In the opinion of management, all adjustments, consisting of only normal recurring adjustments, necessary for a fair presentation of the financial position of the Company, the results of its operations and cash flows have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s consolidated financial statements for the fiscal year ended December 30, 2006. The results of operations for the interim periods are not necessarily indicative of the operating results to be expected for the full fiscal year. Cost of Sales and Selling, General and Administrative Expenses The following table illustrates the primary costs classified in each major expense category: Cost of Sales SG&A ● Total cost of merchandise sold including: ● Payroll and benefit costs for retail and corporate – Freight expenses associated with moving team members; merchandise inventories from our vendors to ● Occupancy costs of retail and corporate facilities; our distribution center, ● Depreciation related to retail and corporate assets; – Vendor incentives, and ● Advertising; – Cash discounts on payments to vendors; ● Costs associated with our commercial delivery ● Inventory shrinkage; program, including payroll and benefit costs, ● Warranty costs; and transportation expenses associated with moving ● Costs associated with operating our distribution merchandise inventories from our retail stores to network, including payroll and benefit costs, our customer locations; occupancy costs and depreciation; and ● Freight expenses associated with moving ● Freight expenses associated with moving merchandise inventories from our Local Area merchandise inventories from our distribution Warehouses, or LAWs, and Parts Delivered Quickly center to our retail stores. warehouses, or PDQs, to our retail stores after the customer has special-ordered the merchandise; ● Self-insurance costs; ● Professional services; and ● Other administrative costs, such as credit card service fees, supplies, travel and lodging. 5 Advance Auto Parts, Inc. and Subsidiaries Notes to the Condensed Consolidated Financial Statements For the Twelve and Forty Week Periods Ended
